312 F.3d 416
NATIONAL AUDUBON SOCIETY, INC.; Golden Gate Audubon Society, Inc.; Marin Audubon Society, Inc.; Muir Beach Audubon Society, Inc.; California Waterfowl Association, Inc., Plaintiffs-Appellees, andNational Trappers Association, Inc.; California Trappers Association, Inc.; Tim Wion; Christopher S. Brennan; Loyd E. Horn, Intervenors,v.Gray DAVIS, Governor of California; Douglas Wheeler, Resources Secretary, State of California; Jacqueline E. Schafer, Director, CDFG; California Department of Fish & Game; California Fish & Game Commission, Defendants, andAnn M. Veneman,* U.S. Department of Agriculture; Gary Simmons, California State Director, Wildlife Services, U.S. Department of Agriculture; JamieClark Rappaport, Director, U.S. Fish and Wildlife Service; Anne Badgley, Regional Director, U.S. Fish and Wildlife Service, Appellees,Am Soc Prev Cruelty; Protect Pets and Wildlife/Vote Yes on Proposition 4; Animal Protection Institute; The Ark Trust, Inc.; Doris Day Animal League; The Fund for Animals; The Humane Society of the United States; International Fund for Animal Welfare, Defendants-Intervenors-Appellants.National Audubon Society, Inc.; Golden Gate Audubon Society, Inc.; Marin Audubon Society, Inc.; Muir Beach Audubon Society, Inc.; California Waterfowl Association, Inc., Plaintiffs, andNational Trappers Association, Inc.; California Trappers Association, Inc.; Tim Wion; Christopher S. Brennan; Loyd E. Horn, Intervenors-Appellants,v.Gray Davis, Governor of California; Douglas Wheeler, Resources Secretary, State of California; Jacqueline E. Schafer, Director, CDFG; California Department of Fish & Game; California Fish & Game Commission, Defendants-Appellees, andAnn M. Veneman, U.S. Department of Agriculture; Gary Simmons, California State Director, Wildlife Services, U.S. Department of Agriculture; Gale A. Norton, Secretary, U.S. Department of the Interior; Jamie Clark Rappaport, Director, U.S. Fish and Wildlife Service; Anne Badgley, Regional Director, U.S. Fish and Wildlife Service; Robert Stanton, Director, National Park Service, Appellees,Am Soc Prev Cruelty; Protect Pets and Wildlife/Vote Yes on Proposition 4; Animal Protection Institute; The Ark Trust, Inc.; Doris Day Animal League; The Fund for Animals; The Humane Society of the United States; International Fund for Animal Welfare, Defendants-Intervenors-Appellees.National Audubon Society, Inc.; Golden Gate Audubon Society, Inc.; Marin Audubon Society, Inc.; Muir Beach Audubon Society, Inc.; California Waterfowl Association, Inc., Plaintiffs-Appellees,v.Gray Davis, Governor of California; Mary D. Nichols, Resources Secretary, State of California; Robert C. Hight, Director of the California Department of Fish and Game; California Department of Fish and Game; California Fish & Game Commission, Defendants-Appellants,Ann M. Veneman, Secretary, U.S. Department of Agriculture; Gary Simmons, California State Director, Wildlife Services, U.S. Department of Agriculture; Gale A. Norton,** Secretary, U.S. Department of the Interior; Jamie Clark Rappaport, Director, U.S. Fish and Wildlife Service; Robert Stanton, Director, National Park Service, Appellees,American Society for the Prevention of Cruelty to Animals; Animal Protection Institute; The Ark Trust, Inc.; Doris Day Animal League; The Fund for Animals; Humane Society of the United States; Protect Pets and Wildlife/Vote Yes on Proposition 4; The International Fund for Animal Welfare, Defendants-Intervenors-Appellees.
No. 01-15159.
No. 01-15216.
No. 01-15321.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 9, 2002.
Filed September 24, 2002.
Amended December 9, 2002.

Laurens H. Silver, California Environmental Law Project, Mill Valley, CA; John McCaull, National Audubon Society, Sacramento, CA, for the plaintiffs-appellees National Audubon Society, et al.
Katherine Barton, U.S. Department of Justice, Washington, DC, for appellee United States Department of Agriculture.
Clifford T. Lee, California Attorney General, San Francisco, CA, for defendants-appellees-appellants Gray Davis, et al.
Richard D. Gann & George Hunlock, Marvin Morrow & Hunlock, San Diego, CA; John L. Staley, Poway, CA, for intervenors-appellants National Trappers Association, et al.
Eric R. Glitzenstein & Jonathan R. Lovvorn, Meyer & Glitzenstein, Washington, DC; Francis M. Goldsberry II, Goldsberry, Freeman & Swanson, Sacramento, CA, for defendants-intervenors-appellants-appellees American Society for the Prevention of Cruelty to Animals, et al.
Appeal from the United States District Court for the Northern District of California; Charles A. Legge, District Judge, Presiding. D.C. No. CV-98-04610-CAL.
Before GOODWIN, THOMAS and W. FLETCHER, Circuit Judges.

ORDER

1
This court's opinion, filed September 24, 2002 [307 F.3d 835], is hereby amended as follows:

1. Slip Op., page 14932: Delete Footnote 7

2
2. Slip Op., page 14930: Replace the first two sentences of the second full paragraph with:


3
"The sponsors argue against preemption on an additional ground. They argue that, even if Proposition 4 does not contain an exception for the protection of endangered species, it is not preempted by the ESA."


4
With the opinion as amended, the panel has voted unanimously to deny the petition for rehearing. Judges Thomas and W. Fletcher have voted to deny the petition for rehearing en banc, and Judge Goodwin so recommends.


5
The full court has been advised of the petition for rehearing en banc and no judge of the court has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


6
The petition for rehearing and the petition for rehearing en banc, filed November 8, 2002, are DENIED.



Notes:


*
 ANN M. VENEMAN is substituted for her predecessor DAN GLICKMAN. Fed. R.App. P. 43(c)(2)


**
 GALE A. NORTON is substituted for her predecessor BRUCE BABBITT. Fed. R.App. P. 43(c)(2)